Title: 27th.
From: Adams, John Quincy
To: 


       The day was spent like the preceding ones. There was some company here in the afternoon. I give as much of the little lei­sure time I have, as I can conveniently to some lectures upon History and general Policy a new publication of Dr. Priestley, whose literary powers may be truly called athletic. There are several other late performances, which I am desirous of reading, but more particularly Mr. Gibbon’s continuation of his History of the decline and fall of the roman Empire: which is not however, yet completed.
      